Citation Nr: 1109039	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 24 days in December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran also initiated an appeal with respect to the RO's denial of his claim for a non-service-connected pension.  However, in a statement received in January 2009, the Veteran limited his appeal to the issue of entitlement to service connection for a left leg injury.  The Board will limit its consideration accordingly.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in March 2010.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the record, the Board has determined that additional development is necessary before the Veteran's claim may be decided.

At the March 2010 hearing, the Veteran testified that he received treatment for a foot condition at a VA Community-Based Outpatient Clinic (CBOC) in Smithville, Mississippi.  The Veteran's representative clarified that the doctor who treated his foot condition also treated his left hip and left leg.  Since this testimony is the first indication that the Veteran has received treatment from VA, no VA treatment records have been associated with the claims file.  VA must obtain those records because they may be pertinent to the claim.  See 38 C.F.R. § 3.159(c)(2) (2010).

In addition, the Veteran was afforded a VA joints examination in September 2009.  Although the examiner indicated that he reviewed the claims file and offered the requested medical opinion, the Board finds that the examination report is not adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Specifically, the Board finds that the report is inadequate because it does not address pertinent pre-and post-service medical evidence and because it fails to offer sufficient rationales for the stated opinions.

The record establishes that the Veteran, while serving in Job Corps prior to service, was diagnosed with a slipped capital femoral epiphysis (SCFE) of the left hip in late 1967 and underwent internal fixation of the SCFE in early 1968.  A March 1968 Job Corps record notes that he was instructed to use crutches for approximately six months and that he "should be observed closely at regular intervals for possible slipping of the left capital femoral epiphysis."

Service treatment records show that physical examination of the Veteran's lower extremities was normal in May 1969, several months prior to his enlistment.  However, he complained of a recent history of pain in his left leg on December 9, 1969, less than one week after his entrance into active duty.  At that time, the Veteran reported the history of his SCFE, and his health care providers indicated that removal of the pins in his hip may be necessary.  He continued to complain of left lower extremity pain and was discharged from service by reason of physical disability approximately two weeks later.

The Veteran has argued in written statements and hearing testimony that he continued to experience left hip pain after his discharge from service and that he underwent additional surgery to remove the pins in his hip.  The post-service medical evidence of record shows that he underwent such a procedure in November 1974, after complaining of a three-year history of left hip pain.  More recent records show that the Veteran has been treated regularly for polyarthralgia and hepatitis C-related arthritis and that his left leg is one inch shorter than his right leg.

The September 2009 VA examination report does not adequately address the evidence of record.  The examiner did not address the Job Corps records, to include the significance, if any, of the notation that the Veteran should be observed regularly for signs of slipping in the left hip.  The report notes that the Veteran underwent surgery to remove the pins from his hip after service, but it indicates that the surgery occurred in 1972, rather than 1974, and does not discuss what relationship, if any, existed between the pin-removal surgery and the Veteran's complaints of pain during and in the years immediately following his discharge from service.

The examination report also does not contain sufficient rationales for the seemingly contradictory opinions expressed.  The examiner opined that the Veteran's left hip condition was aggravated by the excessive running he had to do in service, but that it was less likely than not that such activity had "any [e]ffect on the long-term outcome of his hip condition."  He then stated, however, that the Veteran's short period of active duty "should not have had a significant contribution to the current arthritis he has" (emphasis added).  Despite the examiner's assertion that the Veteran's service did not have a long-term affect on his left hip, this statement implies that his service may have had contributed, at least to some degree, to his current disorder.  The only rationales provided are the examiner's statement that the Veteran's service was brief and his notation that "usually some degree of arthritis" results from SCFE.  These rationales do not adequately address the relationship between the Veteran's pre-existing left leg injury and his active service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records related to treatment received for the Veteran's left leg injury, to include all records of treatment at the VA COBC in Smithville, Mississippi, or in any other parts of the VA MidSouth Healthcare Network or the South Central VA Health Care Network.

2.  Then, the claims folder should be returned to the examiner who evaluated the residuals of the Veteran's left leg injury in September 2009.  The examiner should be asked to prepare an addendum that answers the following questions:

a.  Did the residuals of the Veteran's left leg injury permanently increase in severity during his period of active service? 

b.  If such a permanent increase in severity occurred, was it due to the natural progress of the disease?

In answering these questions, the examiner should specifically address the Job Corps records documenting the Veteran's pre-service left leg injury, the private records documenting the 1974 surgery, and the Veteran's statements regarding the pain he experienced during and after service.

If the September 2009 examiner is unavailable, the claims folder should be sent to a VA examiner with appropriate expertise to evaluate the Veteran's left leg injury.  The examiner should be requested to provide the required opinions with supporting rationales.  If this new examiner determines that another examination is required before the requested opinions may be rendered, then the Veteran should be afforded such an examination.

A rationale must be provided for all opinions expressed.  If the examiner cannot respond to the questions asked without resorting to mere speculation, he or she must so state and must provide a supporting explanation as to why he or she cannot provide the opinion without resorting to mere speculation.

3.  Following the completion of the above, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

